                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RICKY G. JOURNEY,                 )
                                  )
                   Petitioner,    )                          8:19CV89
                                  )
             v.                   )
                                  )
NEBRASKA MENTAL HEALTH            )              MEMORANDUM AND ORDER
BOARD, BUFFALO COUNTY             )
MENTAL HEALTH BOARD,              )
STEPHEN LOWE, MICHAEL             )
LAWSON, RICHARD BEECHER,          )
AARON BISHOP, KARI R. FISK,       )
AGNES STAIRS, MARY PAINE,         )
Doctors, JOHN H. MARSH, Judge,    )
TROY KEITH, TAMMY JACKSON, )
ANTONIO HANIGAN, Doctor,          )
TONY CRUZ, CATHY SHEAIR,          )
DR. JEFF MELVIN, and JOHN         )
KROLL, RN, Facility Operating     )
Officer, Norfolk Regional Center, )
                                  )
                   Respondents.   )
                                  )


       Petitioner has filed a variety of documents. I will deny them. I do so, for among
other reasons, because Petitioner has failed to follow the progression order (filing no.
8) and additionally because some of these filings wrongly attempt to assert a claim for
damages in this habeas corpus action.

      IT IS ORDERED that:

      1.     The Motion for Summary Judgment (filing no. 11) is denied.

      2.     The Motion for a Restraining Order (filing no. 13) is denied.
3.   The Objection for Summary Judgment (filing no. 16) is denied.

4.   The Petitioner is reminded that he has until the close of business on June
     3, 2019, to file a brief in opposition to the motion for summary judgment
     submitted by Respondents (filing no. 17 (Respondents’ Motion); filing
     no. 18 (Respondents’ Brief)). Without intending to constrain Petitioner,
     he may wish to address Respondents’ argument that Petitioner’s habeas
     claims have been procedurally defaulted and no cause or prejudice has
     been shown to excuse the default.

DATED this 7th day of May, 2019.

                               BY THE COURT:

                               s/ Richard G. Kopf
                               Senior United States District Judge




                                   2
